  Case: 2:21-cv-02757-JLG-KAJ Doc #: 1 Filed: 05/24/21 Page: 1 of 24 PAGEID #: 1




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO


  RANDY SLIPHER, Individually and On                 Case No.
  Behalf of All Others Similarly Situated,
                                                     CLASS ACTION COMPLAINT FOR
                                 Plaintiff,          VIOLATIONS OF THE FEDERAL
                                                     SECURITIES LAWS
                 v.

  WASHINGTON PRIME GROUP, INC.,                      JURY TRIAL DEMANDED
  LOUIS CONFORTI, and MARK E. YALE,

                                 Defendants.



       Plaintiff Randy Slipher (“Plaintiff”), individually and on behalf of all others similarly

situated, by and through his attorneys, alleges the following upon information and belief, except

as to those allegations concerning Plaintiff, which are alleged upon personal knowledge. Plaintiff’s

information and belief is based upon, among other things, his counsel’s investigation, which

includes without limitation: (a) review and analysis of regulatory filings made by Washington

Prime Group, Inc. (“WPG” or the “Company”) with the United States (“U.S.”) Securities and

Exchange Commission (“SEC”); (b) review and analysis of press releases and media reports issued

by and disseminated by WPG; and (c) review of other publicly available information concerning

WPG.

                       NATURE OF THE ACTION AND OVERVIEW

       1.      This is a class action on behalf of persons and entities that purchased or otherwise

acquired WPG securities between November 5, 2020 and March 4, 2021, inclusive (the “Class

Period”). Plaintiff pursues claims against the Defendants under the Securities Exchange Act of

1934 (the “Exchange Act”).




                                                 1
    Case: 2:21-cv-02757-JLG-KAJ Doc #: 1 Filed: 05/24/21 Page: 2 of 24 PAGEID #: 2




        2.     WPG is a self-managed and self-administered real estate investment trust (“REIT”)

that owns properties and conducts operations through Washington Prime Group, L.P. (“WPG

L.P.”). WPG is the sole general partner and holds approximately 84.7% of the partnership interests

of WPG L.P.

        3.     On February 16, 2021, WPG disclosed that its operating partnership, WPG L.P.,

had “elected to withhold an interest payment of $23.2 million due on February 15, 2021 with

respect to WPG L.P.’s outstanding Senior Notes due 2024,” and that “WPG L.P. has a 30-day

grace period to make the interest payment before such non-payment constitutes an ‘event of

default.’” The Company further advised that, in an event of default, certain counterparties to the

senior notes “could accelerate the outstanding indebtedness due . . . making such indebtedness due

and payable, which would result in a cross-default with respect to some of WPG L.P.’s or the

Company’s other indebtedness.”

        4.     On this news, the Company’s stock price fell $4.59, or 38%, to close at $7.49 per

share on February 16, 2021, on unusually heavy volume.1

        5.     Then, on March 4, 2021, Bloomberg reported that WPG “is preparing a potential

bankruptcy filing as time runs out to avert default after it skipped an interest payment on its debt,

according to people with knowledge of the plans.”

        6.     On this news, the Company’s stock price fell $3.77, or 60%, to close at $2.51 per

share on March 4, 2021, on unusually heavy volume.

        7.     On March 16, 2021, after the market closed, WPG disclosed that it had entered into

a forbearance agreement with respect to the Senior Notes due in 2024 and stated there was




1
 All share prices herein are adjusted to reflect the 1-for-9 reverse stock split effected on or about
December 22, 2020.


                                                 2
  Case: 2:21-cv-02757-JLG-KAJ Doc #: 1 Filed: 05/24/21 Page: 3 of 24 PAGEID #: 3




substantial doubt as the Company’s ability to continue as a going concern. The Company

confirmed that it had engaged in discussions for a financial restructuring.

        8.          Throughout the Class Period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that WPG’s

financial condition was deteriorating substantially; (2) that, as a result, there was substantial

uncertainty about the Company’s ability to meet its capital structure obligations as they became

due; and (3) that, as a result of the foregoing, Defendants’ positive statements about the Company’s

business, operations, and prospects were materially misleading and/or lacked a reasonable basis.

        9.          As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                                     JURISDICTION AND VENUE

        10.         The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

        11.         This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        12.         Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and Section

27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the alleged fraud

or the effects of the fraud have occurred in this Judicial District. Many of the acts charged herein,

including the dissemination of materially false and/or misleading information, occurred in

substantial part in this Judicial District. In addition, the Company’s principal executive offices are

in this District.


                                                      3
  Case: 2:21-cv-02757-JLG-KAJ Doc #: 1 Filed: 05/24/21 Page: 4 of 24 PAGEID #: 4




       13.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                            PARTIES

       14.     Plaintiff Randy Slipher, as set forth in the accompanying certification, incorporated

by reference herein, purchased WPG securities during the Class Period, and suffered damages as

a result of the federal securities law violations and false and/or misleading statements and/or

material omissions alleged herein.

       15.     Defendant WPG is incorporated under the laws of Indiana with its principal

executive offices located in Columbus, Ohio. WPG’s common stock trades on the New York Stock

Exchange (“NYSE”) under the symbol “WPG.”

       16.     Defendant Louis Conforti (“Conforti”) was the Chief Executive Officer (“CEO”)

of WPG and WPG L.P. at all relevant times.

       17.     Defendant Mark E. Yale (“Yale”) was the Chief Financial Officer (“CFO”) of WPG

and WPG L.P. at all relevant times.

       18.     Defendants Conforti and Yale (collectively the “Individual Defendants”), because

of their positions with the Company, possessed the power and authority to control the contents of

the Company’s reports to the SEC, press releases and presentations to securities analysts, money

and portfolio managers and institutional investors, i.e., the market. The Individual Defendants

were provided with copies of the Company’s reports and press releases alleged herein to be

misleading prior to, or shortly after, their issuance and had the ability and opportunity to prevent

their issuance or cause them to be corrected. Because of their positions and access to material non-

public information available to them, the Individual Defendants knew that the adverse facts


                                                 4
  Case: 2:21-cv-02757-JLG-KAJ Doc #: 1 Filed: 05/24/21 Page: 5 of 24 PAGEID #: 5




specified herein had not been disclosed to, and were being concealed from, the public, and that the

positive representations which were being made were then materially false and/or misleading. The

Individual Defendants are liable for the false statements pleaded herein.

                                SUBSTANTIVE ALLEGATIONS

                                             Background

        19.     WPG is a self-managed and self-administered real estate investment trust (“REIT”)

that owns properties and conducts operations through Washington Prime Group, L.P. (“WPG

L.P.”). WPG is the sole general partner and holds approximately 84.7% of the partnership interests

of WPG L.P.

                                Materially False and Misleading
                           Statements Issued During the Class Period

        20.     The Class Period begins on November 5, 2020. On that day, WPG announced its

third quarter 2020 financial results in a press release that stated, in relevant part:

        Highlights:

        •The Company has collected 87% of 3Q 20 rental income and associated charges
        adjusted for the applicable impact of COVID-19 lease amendments and related rent
        concessions;

        •Notwithstanding a challenging retail landscape as a result of the COVID-19
        pandemic, year-to-date leasing volume exhibited a 7.0% YOY increase totaling
        3.4M SF and 47% of new leasing volume was attributable to lifestyle tenancy;

        •The Company successfully executed amendments to its credit facilities during 3Q
        20, which provides certain covenant relief through the third quarter of 2021;

        •The Company is actively negotiating specific measures with existing debt
        investors that would result in deleveraging of its balance sheet if execution is
        successful;

        •The Company ended 3Q 20 with $112M cash on hand;

        •As previously announced and subject to common shareholder approval, the
        Company intends to enter into a reverse common share split (1:9) by the end of the
        year whereby nine of the existing common shares are to be converted to a single
        common share; and


                                                   5
  Case: 2:21-cv-02757-JLG-KAJ Doc #: 1 Filed: 05/24/21 Page: 6 of 24 PAGEID #: 6




       •The Board of Directors declared the fourth quarter dividend for the Company’s
       preferred shares.

                                          *       *       *

       Unsecured Indebtedness and Liquidity

       On August 17, 2020, the Company announced it entered into amendments with
       respect to its credit facilities, which will provide certain covenant relief through the
       third quarter of 2021 (the “Amendments”), further strengthening and supporting the
       Company’s execution of its long term business plan.

       The Amendments will be partially collateralized by properties making up
       approximately half of the Company’s previously unencumbered net operating
       income, with the Company having the ability to release the security starting in the
       third quarter of 2021 if certain financial conditions are met. The all-in interest rate,
       depending on total leverage levels, will range from LIBOR plus 2.35% to 2.60%
       with a LIBOR floor of 50 basis points. The Company was in compliance with all
       applicable covenants as of the end of most recently completed fiscal quarter that
       ended September 30, 2020.

       Additionally, the Company is actively working on measures with existing debt
       investors that would result in deleveraging of its balance sheet if execution is
       successful. When considering the amended financial covenant requirements and
       the positive impact from the potential deleveraging measures described above, the
       Company projects, based upon internal estimates that it will remain in compliance
       with these revised financial covenants along with other unsecured debt covenants.
       However, with the continued uncertainty caused by the COVID-19 pandemic,
       significant risks remain and any material adverse effect on our income and expenses
       could impact our ability to maintain compliance with our credit facility and bond
       covenants. Additionally, there can be no assurances of the terms or conditions that
       any such deleveraging transaction would include or that the Company will be able
       to consummate such transaction on a timely basis, or at all.

       The Company ended 3Q 20 with $112M cash on hand and estimates its year end
       cash balance will be between $125M to $135M.

       21.     On November 6, 2020, WPG held a conference call in connection with the third

quarter financial results, during which defendant Conforti assured that the Company’s

deleveraging efforts “in no way, shape, or form has anything to do with a bankruptcy or a corporate

restructuring, and if anything will serve as a testament to our operational abilities.” Similarly,

defendant Yale stated:




                                                  6
  Case: 2:21-cv-02757-JLG-KAJ Doc #: 1 Filed: 05/24/21 Page: 7 of 24 PAGEID #: 7




        Additionally, the company is actively working on measures with existing debt
        investors that would result in de-leveraging our balance sheet if execution as
        successful. And once again just to emphasize, these specific de-leveraging
        measures do not involve the negotiation restructuring support agreement or other
        arrangements in the context of a bankruptcy proceeding in any way whatsoever.

        22.     Also on November 6, 2020, after the market closed, WPG filed its quarterly report

on Form 10-Q with the SEC for the period ended September 30, 2020 (the “3Q20 10-Q”), affirming

the previously reported financial results. Regarding WPG’s liquidity and debt obligations, the

report stated, in relevant part:

        Our ability to meet our obligations as they come due may be impacted by our ability
        to remain compliant with financial covenants in our unsecured debt arrangements
        or to obtain additional waivers or amendments that impact the related covenants.
        During the third quarter of 2020, we executed amendments to our Facility and
        December 2015 Term Loan (as defined in Note 6 - "Indebtedness") that provide
        certain covenant relief through the third quarter of 2021. The Company was in
        compliance with all applicable covenants as of the end of the most recently
        completed fiscal quarter ended that September 30, 2020. Additionally, the
        Company is actively working on measures with existing debt investors that would
        result in deleveraging of its balance sheet if execution is successful. When
        considering the amended financial covenant requirements and the positive
        impact from the potential deleveraging measures described above, the Company
        projects, based upon internal estimates, that it will remain in compliance with
        these revised financial covenants along with other unsecured debt covenants
        through at least November 6, 2021. However, with the continued uncertainty
        caused by the COVID-19 pandemic, significant risks remain and any material
        adverse effect on our income and expenses could impact our ability to maintain
        compliance with our credit facility and bond covenants. Additionally, there can be
        no assurances of the terms or conditions that any such deleveraging transaction
        would include or that the Company will be able to consummate such transaction on
        a timely basis, or at all.

        23.     The 3Q20 10-Q also stated, regarding disclosure controls and internal control over

financial reporting at WPG and WPG L.P.:

        Management of WPG Inc., with the participation of our Chief Executive Officer
        and Chief Financial Officer, evaluated the effectiveness of the design and operation
        of WPG Inc.'s disclosure controls and procedures. Based on that evaluation, our
        Chief Executive Officer and Chief Financial Officer concluded that, as of the end
        of the period covered by this report, the disclosure controls and procedures of WPG
        Inc. were effective.



                                                 7
  Case: 2:21-cv-02757-JLG-KAJ Doc #: 1 Filed: 05/24/21 Page: 8 of 24 PAGEID #: 8




       Changes in Internal Control Over Financial Reporting. There have not been any
       changes in our internal control over financial reporting (as defined in Rule 13a-
       15(f)) that occurred during the quarter ended September 30, 2020 that have
       materially affected, or are reasonably likely to materially affect, our internal control
       over financial reporting.

                                          *       *       *

       Management of WPG L.P., with the participation of the Chief Executive Officer
       and Chief Financial Officer of WPG Inc., WPG L.P.'s general partner, evaluated
       the effectiveness of the design and operation of WPG L.P.'s disclosure controls and
       procedures. Based on that evaluation, the Chief Executive Officer and Chief
       Financial Officer of WPG Inc., WPG L.P.'s general partner, concluded that, as of
       the end of the period covered by this report, WPG L.P.'s disclosure controls and
       procedures were effective.

       Changes in Internal Control Over Financial Reporting. There have not been any
       changes in our internal control over financial reporting (as defined in Rule 13a-
       15(f)) that occurred during the quarter ended September 30, 2020 that have
       materially affected, or are reasonably likely to materially affect, our internal control
       over financial reporting.

       24.    On December 15, 2020, WPG filed a Form 8-K with the SEC stating that it had

entered into a confidentiality agreement in connection with its discussions with certain debt

holders. Specifically, the Company stated:

       In connection with discussions with certain of its debt holders with respect to
       potential strategic or capital markets transactions to enhance the capital structure of
       Washington Prime Group Inc. (the “Company”), the Company entered into a
       confidentiality agreement that requires the Company to publicly disclose certain
       confidential information provided to such counterparties (the “Cleansing
       Materials”) upon the occurrence of certain events. The Company is furnishing the
       Cleansing Materials as Exhibits 99.1 and 99.2 hereto in satisfaction of its
       obligations under such confidentiality agreement.

       While discussions are ongoing, as of December 15, 2020, the Company had not
       reached an agreement with respect to the material terms of such a strategic or capital
       markets transaction and there can be no assurances that such an agreement will be
       reached in the future for such strategic or capital markets transaction. The latest
       written term sheet concerning such a transaction, attached as Exhibit 99.2 hereto,
       contemplated a private exchange offer being made to certain eligible holders of
       Washington Prime Group, L.P.’s unsecured bonds.




                                                  8
  Case: 2:21-cv-02757-JLG-KAJ Doc #: 1 Filed: 05/24/21 Page: 9 of 24 PAGEID #: 9




          25.    The above statements identified in ¶¶ 20-24 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business, operations,

and prospects. Specifically, Defendants failed to disclose to investors: (1) that WPG’s financial

condition was deteriorating substantially; (2) that, as a result, there was substantial uncertainty

about the Company’s ability to meet its capital structure obligations as they became due; and (3)

that, as a result of the foregoing, Defendants’ positive statements about the Company’s business,

operations, and prospects were materially misleading and/or lacked a reasonable basis.

                                      The Truth Slowly Emerges

          26.    On February 16, 2021, WPG disclosed that its operating partnership, WPG L.P.,

had “elected to withhold an interest payment of $23.2 million due on February 15, 2021 with

respect to WPG L.P.’s outstanding Senior Notes due 2024,” and that “WPG L.P. has a 30-day

grace period to make the interest payment before such non-payment constitutes an ‘event of

default.’” The Company further advised that, in an event of default, certain counterparties to the

senior notes “could accelerate the outstanding indebtedness due . . . making such indebtedness due

and payable, which would result in a cross-default with respect to some of WPG L.P.’s or the

Company’s other indebtedness.” Specifically, in a Form 8-K filed with the SEC, the Company

stated:

          On February 15, 2021, Washington Prime Group, L.P. (“WPG L.P.”), the operating
          partnership of Washington Prime Group Inc. (the “Company”), elected to withhold
          an interest payment of $23.2 million due on February 15, 2021 with respect to WPG
          L.P.’s outstanding Senior Notes due 2024 (the “Notes”). Under the indenture
          governing the Notes, WPG L.P. has a 30-day grace period to make the interest
          payment before such non-payment constitutes an “event of default” with respect to
          the Notes. If an “event of default” should occur, the trustee or the holders of at least
          25% of the Notes could accelerate the outstanding indebtedness due under the
          Notes, making such indebtedness due and payable, which would result in a cross-
          default with respect to some of WPG L.P.’s or the Company’s other indebtedness.

          WPG L.P. has engaged Kirkland & Ellis LLP as legal counsel and Guggenheim
          Securities, LLC as investment banker to assist the Company and its subsidiaries


                                                     9
 Case: 2:21-cv-02757-JLG-KAJ Doc #: 1 Filed: 05/24/21 Page: 10 of 24 PAGEID #: 10




       with respect to their continuing discussions with certain counter parties as well as
       other lenders within the Company’s capital structure. The Company intends to use
       the aforementioned 30-day grace period to further said discussions. The Company
       expects to continue to operate in the ordinary course.

       27.     On this news, the Company’s stock price fell $4.59, or 38%, to close at $7.49 per

share on February 16, 2021, on unusually heavy volume.

       28.     Then, on March 4, 2021, Bloomberg reported that WPG “is preparing a potential

bankruptcy filing as time runs out to avert default after it skipped an interest payment on its debt,

according to people with knowledge of the plans.” The article stated, in relevant part:

       Mall owner Washington Prime Group is preparing a potential bankruptcy filing as
       time runs out to avert a default after it skipped an interest payment on its debt,
       according to people with knowledge of the plans.

                                          *      *       *

       Columbus, Ohio-based Washington Prime has said the impact from the Covid-19
       pandemic could affect its ability to comply with debt covenants and continue
       operations, or remain a going concern “under certain circumstances.” It said in
       November that it was “actively negotiating” with debt holders to cut borrowings.

       At that time, Chief Executive Officer Lou Conforti emphasized that bankruptcy
       was not on the table.

       “It’s important to note that this action, and I would like everybody listen up, in no
       way shape or form has anything to do with a bankruptcy or a corporate restructuring
       and if anything, will serve as a testament to our operational abilities,” Conforti said
       in a conference call with investors.

       29.     On this news, the Company’s stock price fell $3.77, or 60%, to close at $2.51 per

share on March 4, 2021, on unusually heavy volume.

       30.     On March 16, 2021, after the market closed, WPG disclosed that it had entered into

a forbearance agreement with respect to the Senior Notes due in 2024 and stated there was

substantial doubt as the Company’s ability to continue as a going concern. The Company

confirmed that it had engaged in discussions for a financial restructuring. In a press release

announcing its fourth quarter 2020 financial results:


                                                 10
Case: 2:21-cv-02757-JLG-KAJ Doc #: 1 Filed: 05/24/21 Page: 11 of 24 PAGEID #: 11




     As reported on February 16, 2021, Washington Prime Group, L.P. (“WPG L.P.”),
     the operating partnership of the Company, elected to withhold the $23.2 million
     interest payment that was due on February 15, 2021 (the “Interest Payment”) with
     respect to WPG L.P.’s Senior Notes due 2024 (the “Notes”) and, as provided for in
     the indenture governing the Notes, to enter the 30-day grace period to make such
     payment. WPG L.P. does not expect to make the Interest Payment on the last day
     of such 30-day grace period. WPG L.P.’s failure to make the Interest Payment will
     result in an “event of default” on March 17, 2021 with respect to the Notes, which
     will result in a cross default under each of its corporate credit facilities (together,
     the “Credit Agreements”). While the event of default is continuing under the
     indenture governing the Notes, the Trustee or the holders of at least 25% in
     principal amount of the Notes may declare the Notes to be due and payable
     immediately. While the event of default is continuing under each of the Credit
     Agreements, the applicable administrative agent may, and shall upon the direction
     of the requisite lenders, declare the loans thereunder to be immediately due and
     payable.

     On March 16, 2021, WPG L.P. entered into a forbearance agreement (the “Notes
     Forbearance Agreement”) with certain beneficial owners (the “Forbearing
     Noteholders”) of more than 67% of the aggregate principal amount of WPG L.P.’s
     Notes. Pursuant to the Notes Forbearance Agreement, among other things, the
     Forbearing Noteholders have agreed to forbear from exercising any rights and
     remedies under the indenture governing the Notes with respect to the default or
     event of default resulting from the nonpayment of the Interest Payment, including
     the failure to pay the Interest Payment by the end of the 30-day grace period (the
     “Interest Default”). The forbearance period under the Notes Forbearance
     Agreement ends on the earlier of March 31, 2021 and the occurrence of any of the
     specified early termination events described therein.

     In addition, WPG L.P. and certain of its subsidiaries entered into Forbearance
     Agreements (the “Bank Forbearance Agreements,” and together with the Notes
     Forbearance Agreements, the “Forbearance Agreements”) with respect to the
     Credit Agreements. Pursuant to the Bank Forbearance Agreements, among other
     things, each of the forbearing lenders under the applicable Credit Agreement has
     agreed to forbear from exercising any rights and remedies under the applicable
     Credit Agreements with respect to the Forbearance Defaults (in each case, as
     defined in the Bank Forbearance Agreements), including the cross-default resulting
     from the Interest Default. The forbearance period under each of the Bank
     Forbearance Agreements ends on the earlier of March 31, 2021 and the occurrence
     of any of the specified early termination events as described therein. WPG L.P. and
     certain of its subsidiaries also agreed to additional restrictions in connection with
     the Forbearance Agreements.

     The Company is continuing to engage in negotiations and discussions to
     restructure its capital structure. The uncertainty associated with the Company’s
     ability to meet these obligations as they become due raises substantial doubt about



                                               11
 Case: 2:21-cv-02757-JLG-KAJ Doc #: 1 Filed: 05/24/21 Page: 12 of 24 PAGEID #: 12




       the Company’s ability to continue as a going concern as defined by generally
       accepted accounting principles.

       The aforementioned discussions have included negotiations of the terms and
       conditions of a financial restructuring (the "Restructuring") of the existing debt of,
       existing equity interests in, and certain other obligations of the Company and
       certain of its direct and indirect subsidiaries. The Restructuring may need to be
       implemented in cases commenced under chapter 11 of the United States
       Bankruptcy Code. Although the Company continues to be open to all discussions
       with the holders of the Notes and its other stakeholders regarding a potential
       Restructuring, there can be no assurance the Company will reach an agreement
       regarding a Restructuring in a timely manner, on terms that are attractive to the
       Company, or at all. The Company expects to continue to provide quality service to
       its customers without interruption and work with its business partners as usual
       during the course of these discussions and any potential transaction.

       31.     On March 29, 2021, WPG filed a Form 8-K with the SEC stating that the

forbearance period for the Forbearance Agreements had been extended to the earlier of April 14,

2021 and the occurrence of any of the specified early termination events specified in the applicable

agreement.

       32.     On April 12, 2021, WPG filed a Form 8-K with the SEC stating that the forbearance

period for the Forbearance Agreements had been extended to the earlier of April 28, 2021 and the

occurrence of any of the specified early termination events specified in the applicable agreement.

       33.     On April 27, 2021, WPG filed a Form 8-K with the SEC stating that the forbearance

period for the Forbearance Agreements had been extended to the earlier of May 5, 2021 and the

occurrence of any of the specified early termination events specified in the applicable agreement.

       34.     On May 5, 2021, WPG filed a Form 8-K with the SEC stating that the forbearance

period for the Forbearance Agreements had been extended to the earlier of May 12, 2021 and the

occurrence of any of the specified early termination events specified in the applicable agreement.

                               CLASS ACTION ALLEGATIONS

       35.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that purchased


                                                 12
 Case: 2:21-cv-02757-JLG-KAJ Doc #: 1 Filed: 05/24/21 Page: 13 of 24 PAGEID #: 13




or otherwise acquired WPG securities between November 5, 2020 and March 4, 2021, inclusive,

and who were damaged thereby (the “Class”). Excluded from the Class are Defendants, the

officers and directors of the Company, at all relevant times, members of their immediate families

and their legal representatives, heirs, successors, or assigns, and any entity in which Defendants

have or had a controlling interest.

       36.        The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, WPG’s shares actively traded on the NYSE. While

the exact number of Class members is unknown to Plaintiff at this time and can only be ascertained

through appropriate discovery, Plaintiff believes that there are at least hundreds or thousands of

members in the proposed Class. Millions of WPG shares were traded publicly during the Class

Period on the NYSE. Record owners and other members of the Class may be identified from

records maintained by WPG or its transfer agent and may be notified of the pendency of this action

by mail, using the form of notice similar to that customarily used in securities class actions.

       37.        Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       38.        Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation.

       39.        Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  (a)    whether the federal securities laws were violated by Defendants’ acts as

alleged herein;




                                                   13
 Case: 2:21-cv-02757-JLG-KAJ Doc #: 1 Filed: 05/24/21 Page: 14 of 24 PAGEID #: 14




               (b)     whether statements made by Defendants to the investing public during the

Class Period omitted and/or misrepresented material facts about the business, operations, and

prospects of WPG; and

               (c)     to what extent the members of the Class have sustained damages and the

proper measure of damages.

       40.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation makes it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

                              UNDISCLOSED ADVERSE FACTS

       41.     The market for WPG’s securities was open, well-developed and efficient at all

relevant times. As a result of these materially false and/or misleading statements, and/or failures

to disclose, WPG’s securities traded at artificially inflated prices during the Class Period. Plaintiff

and other members of the Class purchased or otherwise acquired WPG’s securities relying upon

the integrity of the market price of the Company’s securities and market information relating to

WPG, and have been damaged thereby.

       42.     During the Class Period, Defendants materially misled the investing public, thereby

inflating the price of WPG’s securities, by publicly issuing false and/or misleading statements

and/or omitting to disclose material facts necessary to make Defendants’ statements, as set forth

herein, not false and/or misleading. The statements and omissions were materially false and/or

misleading because they failed to disclose material adverse information and/or misrepresented the

truth about WPG’s business, operations, and prospects as alleged herein.




                                                  14
 Case: 2:21-cv-02757-JLG-KAJ Doc #: 1 Filed: 05/24/21 Page: 15 of 24 PAGEID #: 15




       43.     At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about WPG’s financial well-being and prospects. These material misstatements and/or

omissions had the cause and effect of creating in the market an unrealistically positive assessment

of the Company and its financial well-being and prospects, thus causing the Company’s securities

to be overvalued and artificially inflated at all relevant times. Defendants’ materially false and/or

misleading statements during the Class Period resulted in Plaintiff and other members of the Class

purchasing the Company’s securities at artificially inflated prices, thus causing the damages

complained of herein when the truth was revealed.

                                       LOSS CAUSATION

       44.     Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

       45.     During the Class Period, Plaintiff and the Class purchased WPG’s securities at

artificially inflated prices and were damaged thereby. The price of the Company’s securities

significantly declined when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

causing investors’ losses.

                                  SCIENTER ALLEGATIONS

       46.     As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were

materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced


                                                 15
 Case: 2:21-cv-02757-JLG-KAJ Doc #: 1 Filed: 05/24/21 Page: 16 of 24 PAGEID #: 16




in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by virtue

of their receipt of information reflecting the true facts regarding WPG, their control over, and/or

receipt and/or modification of WPG’s allegedly materially misleading misstatements and/or their

associations with the Company which made them privy to confidential proprietary information

concerning WPG, participated in the fraudulent scheme alleged herein.

                   APPLICABILITY OF PRESUMPTION OF RELIANCE
                       (FRAUD-ON-THE-MARKET DOCTRINE)

       47.     The market for WPG’s securities was open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose, WPG’s securities traded at artificially inflated prices during the Class Period. On January

27, 2021, the Company’s share price closed at a Class Period high of $14.90 per share. Plaintiff

and other members of the Class purchased or otherwise acquired the Company’s securities relying

upon the integrity of the market price of WPG’s securities and market information relating to

WPG, and have been damaged thereby.

       48.     During the Class Period, the artificial inflation of WPG’s shares was caused by the

material misrepresentations and/or omissions particularized in this Complaint causing the damages

sustained by Plaintiff and other members of the Class. As described herein, during the Class

Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about WPG’s business, prospects, and operations. These material misstatements and/or

omissions created an unrealistically positive assessment of WPG and its business, operations, and

prospects, thus causing the price of the Company’s securities to be artificially inflated at all

relevant times, and when disclosed, negatively affected the value of the Company shares.

Defendants’ materially false and/or misleading statements during the Class Period resulted in



                                                 16
 Case: 2:21-cv-02757-JLG-KAJ Doc #: 1 Filed: 05/24/21 Page: 17 of 24 PAGEID #: 17




Plaintiff and other members of the Class purchasing the Company’s securities at such artificially

inflated prices, and each of them has been damaged as a result.

       49.     At all relevant times, the market for WPG’s securities was an efficient market for

the following reasons, among others:

               (a)     WPG shares met the requirements for listing, and was listed and actively

traded on the NYSE, a highly efficient and automated market;

               (b)     As a regulated issuer, WPG filed periodic public reports with the SEC

and/or the NYSE;

               (c)     WPG regularly communicated with public investors via established market

communication mechanisms, including through regular dissemination of press releases on the

national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and/or

               (d)     WPG was followed by securities analysts employed by brokerage firms who

wrote reports about the Company, and these reports were distributed to the sales force and certain

customers of their respective brokerage firms. Each of these reports was publicly available and

entered the public marketplace.

       50.     As a result of the foregoing, the market for WPG’s securities promptly digested

current information regarding WPG from all publicly available sources and reflected such

information in WPG’s share price. Under these circumstances, all purchasers of WPG’s securities

during the Class Period suffered similar injury through their purchase of WPG’s securities at

artificially inflated prices and a presumption of reliance applies.

       51.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),




                                                 17
 Case: 2:21-cv-02757-JLG-KAJ Doc #: 1 Filed: 05/24/21 Page: 18 of 24 PAGEID #: 18




because the Class’s claims are, in large part, grounded on Defendants’ material misstatements

and/or omissions. Because this action involves Defendants’ failure to disclose material adverse

information regarding the Company’s business operations and financial prospects—information

that Defendants were obligated to disclose—positive proof of reliance is not a prerequisite to

recovery. All that is necessary is that the facts withheld be material in the sense that a reasonable

investor might have considered them important in making investment decisions. Given the

importance of the Class Period material misstatements and omissions set forth above, that

requirement is satisfied here.

                                       NO SAFE HARBOR

       52.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that could

cause actual results to differ materially from those in the purportedly forward-looking statements.

In the alternative, to the extent that the statutory safe harbor is determined to apply to any forward-

looking statements pleaded herein, Defendants are liable for those false forward-looking

statements because at the time each of those forward-looking statements was made, the speaker

had actual knowledge that the forward-looking statement was materially false or misleading,

and/or the forward-looking statement was authorized or approved by an executive officer of WPG

who knew that the statement was false when made.




                                                  18
 Case: 2:21-cv-02757-JLG-KAJ Doc #: 1 Filed: 05/24/21 Page: 19 of 24 PAGEID #: 19




                                            FIRST CLAIM

                      Violation of Section 10(b) of The Exchange Act and
                             Rule 10b-5 Promulgated Thereunder
                                    Against All Defendants

        53.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        54.     During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and

other members of the Class to purchase WPG’s securities at artificially inflated prices. In

furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each defendant,

took the actions set forth herein.

        55.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for WPG’s securities in violation of Section 10(b) of the

Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in the

wrongful and illegal conduct charged herein or as controlling persons as alleged below.

        56.     Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about WPG’s financial well-

being and prospects, as specified herein.

        57.     Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a course


                                                 19
 Case: 2:21-cv-02757-JLG-KAJ Doc #: 1 Filed: 05/24/21 Page: 20 of 24 PAGEID #: 20




of conduct as alleged herein in an effort to assure investors of WPG’s value and performance and

continued substantial growth, which included the making of, or the participation in the making of,

untrue statements of material facts and/or omitting to state material facts necessary in order to

make the statements made about WPG and its business operations and future prospects in light of

the circumstances under which they were made, not misleading, as set forth more particularly

herein, and engaged in transactions, practices and a course of business which operated as a fraud

and deceit upon the purchasers of the Company’s securities during the Class Period.

       58.     Each of the Individual Defendants’ primary liability and controlling person liability

arises from the following facts: (i) the Individual Defendants were high-level executives and/or

directors at the Company during the Class Period and members of the Company’s management

team or had control thereof; (ii) each of these defendants, by virtue of their responsibilities and

activities as a senior officer and/or director of the Company, was privy to and participated in the

creation, development and reporting of the Company’s internal budgets, plans, projections and/or

reports; (iii) each of these defendants enjoyed significant personal contact and familiarity with the

other defendants and was advised of, and had access to, other members of the Company’s

management team, internal reports and other data and information about the Company’s finances,

operations, and sales at all relevant times; and (iv) each of these defendants was aware of the

Company’s dissemination of information to the investing public which they knew and/or

recklessly disregarded was materially false and misleading.

       59.     Defendants had actual knowledge of the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and




                                                 20
 Case: 2:21-cv-02757-JLG-KAJ Doc #: 1 Filed: 05/24/21 Page: 21 of 24 PAGEID #: 21




for the purpose and effect of concealing WPG’s financial well-being and prospects from the

investing public and supporting the artificially inflated price of its securities. As demonstrated by

Defendants’ overstatements and/or misstatements of the Company’s business, operations,

financial well-being, and prospects throughout the Class Period, Defendants, if they did not have

actual knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to

obtain such knowledge by deliberately refraining from taking those steps necessary to discover

whether those statements were false or misleading.

       60.     As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of WPG’s

securities was artificially inflated during the Class Period. In ignorance of the fact that market

prices of the Company’s securities were artificially inflated, and relying directly or indirectly on

the false and misleading statements made by Defendants, or upon the integrity of the market in

which the securities trades, and/or in the absence of material adverse information that was known

to or recklessly disregarded by Defendants, but not disclosed in public statements by Defendants

during the Class Period, Plaintiff and the other members of the Class acquired WPG’s securities

during the Class Period at artificially high prices and were damaged thereby.

       61.     At the time of said misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding the problems

that WPG was experiencing, which were not disclosed by Defendants, Plaintiff and other members

of the Class would not have purchased or otherwise acquired their WPG securities, or, if they had

acquired such securities during the Class Period, they would not have done so at the artificially

inflated prices which they paid.




                                                 21
 Case: 2:21-cv-02757-JLG-KAJ Doc #: 1 Filed: 05/24/21 Page: 22 of 24 PAGEID #: 22




        62.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act

and Rule 10b-5 promulgated thereunder.

        63.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases and

sales of the Company’s securities during the Class Period.

                                        SECOND CLAIM

                         Violation of Section 20(a) of The Exchange Act
                               Against the Individual Defendants

        64.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        65.     Individual Defendants acted as controlling persons of WPG within the meaning of

Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions and

their ownership and contractual rights, participation in, and/or awareness of the Company’s

operations and intimate knowledge of the false financial statements filed by the Company with the

SEC and disseminated to the investing public, Individual Defendants had the power to influence

and control and did influence and control, directly or indirectly, the decision-making of the

Company, including the content and dissemination of the various statements which Plaintiff

contends are false and misleading. Individual Defendants were provided with or had unlimited

access to copies of the Company’s reports, press releases, public filings, and other statements

alleged by Plaintiff to be misleading prior to and/or shortly after these statements were issued and

had the ability to prevent the issuance of the statements or cause the statements to be corrected.

        66.     In particular, Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company and, therefore, had the power to control or influence the




                                                 22
 Case: 2:21-cv-02757-JLG-KAJ Doc #: 1 Filed: 05/24/21 Page: 23 of 24 PAGEID #: 23




particular transactions giving rise to the securities violations as alleged herein, and exercised the

same.

        67.    As set forth above, WPG and Individual Defendants each violated Section 10(b)

and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their position

as controlling persons, Individual Defendants are liable pursuant to Section 20(a) of the Exchange

Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and other

members of the Class suffered damages in connection with their purchases of the Company’s

securities during the Class Period.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for relief and judgment, as follows:

        (a)    Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

        (b)    Awarding compensatory damages in favor of Plaintiff and the other Class members

against all defendants, jointly and severally, for all damages sustained as a result of Defendants’

wrongdoing, in an amount to be proven at trial, including interest thereon;

        (c)    Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

        (d)    Such other and further relief as the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.

Dated: May 24, 2021                           By: /s/ Andrew Kimble
                                              BILLER & KIMBLE, LLC
                                              Andrew Kimble
                                              8044 Montgomery Road, Suite 515
                                              Cincinnati, OH 45236
                                              Telephone: (513) 715-8711
                                              Email: akimble@billerkimble.com


                                                    23
Case: 2:21-cv-02757-JLG-KAJ Doc #: 1 Filed: 05/24/21 Page: 24 of 24 PAGEID #: 24




                                    GLANCY PRONGAY & MURRAY LLP
                                    Robert V. Prongay
                                    Charles H. Linehan
                                    Pavithra Rajesh
                                    1925 Century Park East, Suite 2100
                                    Los Angeles, CA 90067
                                    Telephone: (310) 201-9150
                                    Facsimile: (310) 201-9160

                                    Attorneys for Plaintiff Randy Slipher




                                      24
